Exhibit 10.4

January 23, 2013

Kevin G. Timmons

20200 Mendelsohn Lane

Saratoga, CA 95070-5904

Dear Kevin:

This letter (this “Resignation Letter”) acknowledges your resignation from all
of your positions with Cincinnati Bell Inc. and all of its subsidiaries and
affiliates (collectively, “CBI”), other than, to the extent applicable,
CyrusOne, Inc. and its subsidiaries, effective as of 11:59 p.m. on the day prior
to the consummation of the initial public offering (“IPO,” and the consummation
of the IPO, the “Closing”) of CyrusOne Inc. common stock (the “Resignation
Date”). From and after the Resignation Date, you will no longer be employed by
CBI. In the event the Securities and Exchange Commission prevents the IPO from
becoming effective, the board of directors of CBI announces that the IPO will
not be consummated or the IPO is otherwise abandoned for any reason, this
Resignation Letter shall be void ab initio.

1. (a) Pursuant to the terms of the Employment Agreement by and between you and
CBI, effective as of September 14, 2012 (the “Employment Agreement”), you will
not be entitled to any severance payments as a result of your resignation of
employment. In addition, pursuant to the terms of the Cincinnati Bell Inc. 2007
Long Term Incentive Plan, as amended (the “2007 Plan”), and the applicable award
agreements governing the incentive awards granted to you thereunder, any such
awards that remain unvested as of the Resignation Date will be immediately and
automatically forfeited and you will have no right to any payment with respect
to such awards. Notwithstanding the foregoing, (i) awards that vest upon the
Closing, including, without limitation, the 2010 Cyrus Performance Plan awards
will continue to vest and become payable in accordance with their terms and will
not be affected by this Resignation Letter and (ii) you will continue to be
eligible to receive a CBI annual incentive bonus award for fiscal year 2012 in
accordance with the terms of the applicable CBI incentive plans and award
agreements.

(b) In exchange for the waiver and release of claims and covenant not to sue
contained in Section 2 below (the “Release”) and in exchange for the equity
value you are forfeiting under the 2007 Plan, within 10 days following the
Release Effective Date (as defined below), you will be paid a lump-sum cash
payment of $66,250.00, subject, in each case, to all applicable and required
withholdings.

(c) You will have the right to revoke the Release for a period of seven days
following your execution of this Resignation Letter (such date of execution, the
“Execution Date” and such seven-day period, the “Revocation Period”) by giving
written notice of such revocation to: Brian G. Keating, Vice President of Human
Resources Cincinnati Bell Inc., by hand or certified mail, return receipt
requested, or via electronic mail at brian.keating@cinbell.com, so that such
notice is received within the Revocation Period. This Resignation Letter will
become effective as of the Resignation Date and the Release will become
irrevocable on the first day after the expiration of the Revocation Period (the
“Release Effective Date”). If you revoke the Release within the Revocation
Period, (i) you will have nevertheless resigned on the Resignation Date in
accordance with the surviving provisions of this Resignation Letter and
(ii) your rights in connection with such resignation will be determined without
regard to the Release. You agree that all provisions set forth in Sections 1(a),
1(c) and 3 shall expressly survive any revocation of the Release and shall
remain in full force and effect thereafter.



--------------------------------------------------------------------------------

2. Waiver and Release of Claims; Covenant not to Sue. (a) In exchange for the
consideration described in Section 1(b) hereof, you on your own behalf and on
behalf of your heirs, executors, administrators, trustees, legal
representatives, successors and assigns (hereinafter collectively referred to as
the “Releasor”), hereby knowingly and voluntarily, irrevocably and
unconditionally waive, release, and forever discharge CBI and its past, present
and future affiliates and related entities, parents and subsidiaries, divisions,
shareholders, partners, employee benefit plans and/or pension plans or funds,
predecessors, successors and assigns, and their respective past, present and
future officers, directors, partners, trustees, fiduciaries, administrators,
employees, agents, representatives, shareholders, predecessors, successors and
assigns (hereinafter collectively referred to as the “Released Party”) from any
and all claims, charges, demands, sums of money, actions, rights, promises,
agreements, causes of action, obligations and liabilities of any kind or nature
whatsoever, at law or in equity, whether known or unknown, existing or
contingent, suspected or unsuspected, apparent or concealed (hereinafter
collectively referred to as “claims”) which the Releasor now or in the future
may have or claim to have against any Released Party based upon or arising out
of any facts, acts, conduct, omissions, transactions, occurrences, contracts,
claims, events, causes, matters or things of any conceivable kind or character
existing or occurring or claimed to exist or to have occurred at any time on or
before the Execution Date, including, but not limited to any and all claims
relating to or arising out of your employment, compensation and benefits with
CBI, except as set forth in this Resignation Letter, or the termination thereof,
any and all defamation, personal injury and tort claims, wrongful termination
claims, discrimination, harassment and retaliation claims, whistle-blower
claims, federal, state or other securities law claims, fraud claims, contract
claims, benefits claims, claims under any federal, state or municipal wage
payment, whistle-blower, discrimination or fair employment practices laws,
statutes or regulations, including, without limitation, the Age Discrimination
in Employment Act, as amended (“ADEA”), and the Older Workers Benefit Protection
Act (“OWBPA”), including but not limited to any claim for wrongful discharge in
violation of public policy and all other federal, state or local statutes, which
are or may be based upon any facts, acts, conduct, representation, omissions,
claims, events, causes, matters or things of any conceivable kind or character
existing or occurring at any time on or before the Execution Date, and claims
for costs, expenses and attorneys’ fees with respect thereto.

(b) You affirm that you have not filed, have not caused to be filed, and are not
presently party to, any lawsuit or arbitration against any Released Party in any
forum. You agree not to sue any of the Released Parties or become a party to a
lawsuit on the basis of any claims of any type that are released pursuant to
Section 2(a) above. You understand that this is an affirmative promise by you
not to sue any of the Released Parties, which is in addition to your general
release of claims in Section 2(a) above. You further agree and covenant that
should any person, organization, federal, state or local government agency,
including but not limited to the Equal Employment Opportunity Commission
(“EEOC”), or other entity file a charge, claim or sue or cause or permit to file
any civil action, suit or legal proceeding involving any matter encompassed by
the release set forth in Section 2(a) above, you will not seek or accept any
personal relief from such civil action, suit or proceeding. If you breach this
Resignation Letter by suing any of the Released Parties in violation of the
Release, you understand that the Released Parties will be entitled to apply for,
and receive an injunction to restrain any violation of, this Section 2(b).

(c) Notwithstanding the foregoing, nothing in this Resignation Letter prohibits
you from (i) challenging the knowing and voluntary nature of the release of ADEA
claims pursuant to the OWBPA or (ii) making or asserting (A) any claim or right
which cannot be waived under applicable law, including but not limited to the
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC, (B) any right you have to any

 

2



--------------------------------------------------------------------------------

payments pursuant to Section 1(b) hereof, (C) any right you have to accrued
benefits (within the meaning of Sections 203 and 204 of the Employee Retirement
Income Securities Act of 1974, as amended), (D) any rights you may have to
indemnification and/or advancement of defense costs in connection with your
services as a director or officer of CBI or any of its subsidiaries or
affiliates, as provided in CBI’s or any such affiliate’s certificate of
incorporation or bylaws or any indemnification agreement to which you may be a
party and (E) any rights you have or claims that may arise after the date this
Resignation Letter is executed.

(d) You acknowledge and agree that, except as provided in Sections 1(a), 1(b)
and 2(c) hereof, you will not be entitled to any further payments or benefits
from CBI, other than as otherwise expressly required by applicable law. You
hereby further acknowledge and agree that this Release constitutes a waiver and
release of all your rights pursuant to the Employment Agreement, including,
without limitation, certain severance provisions contained in Section 13
thereof, and, except as specifically set forth in this Resignation Letter, any
award agreements between you and CBI whether under the 2007 Plan or otherwise,
and CBI will have no further obligations thereunder.

3. Restrictive Covenants. For the avoidance of doubt, you hereby acknowledge the
continuing effectiveness of all of your obligations pursuant to the Employment
Agreement that survive termination of your employment with CBI, including but
not limited to the restrictive covenants set forth in Sections 7, 8, 9, 10, 11
and 12 of the Employment Agreement (the “Restrictive Covenants”), and that
nothing in this Resignation Letter or otherwise alters or affects any such
obligations; provided, however, that your employment by or service to CyrusOne
Inc. or any of its subsidiaries or affiliates shall not be a breach of your
obligations under Section 11 of the Employment Agreement.

4. Miscellaneous. (a) By executing this Resignation Letter, you acknowledge that
(i) you have had at least 21 days to consider the terms of this Resignation
Letter and have considered its terms for that period of time or have knowingly
and voluntarily waived your right to do so; (ii) you have been advised by CBI to
consult with, and you have consulted with, or have had sufficient opportunity to
consult with, an attorney regarding the terms of this Resignation Letter;
(iii) any and all questions regarding the terms of this Resignation Letter have
been asked and answered to your complete satisfaction; (iv) you have read this
Resignation Letter and fully understand its terms and their import; (v) the
consideration provided for herein is good and valuable and (vi) you are entering
into this Resignation Letter voluntarily, of your own free will, and without any
coercion, undue influence, threat, or intimidation of any kind or type
whatsoever.

(b) You acknowledge that this Resignation Letter constitutes the entire
agreement between you and CBI pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection therewith.

(c) This Resignation Letter may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. You and CBI hereby acknowledge and agree
that signatures delivered by facsimile or electronic means (including by “pdf”)
shall be deemed effective for all purposes.

(d) This Resignation Letter shall be deemed to be made in the State of Ohio, and
the validity, interpretation, construction and performance of this Resignation
Letter in all respects shall be governed by the laws of the State of Ohio
without regard to its principles of conflicts of law.

 

3



--------------------------------------------------------------------------------

[Remainder of the page intentionally left blank]

 

4



--------------------------------------------------------------------------------

To indicate your agreement to the foregoing, please sign and date the attached
copy of this Resignation Letter.

 

By:   /s/ John F. Cassidy

John F. Cassidy Chief Executive Officer

Date:   January 23, 2013

BY SIGNING BELOW, YOU AFFIRM THAT YOU HAVE READ THIS RESIGNATION LETTER AND ARE
SATISFIED WITH THE INFORMATION THAT HAS BEEN PROVIDED TO YOU, AND YOU AGREE TO
BE LEGALLY BOUND BY THE TERMS OF THIS RESIGNATION LETTER.

 

Accepted and Agreed:   /s/ Kevin G. Timmons   Kevin G. Timmons

Date:   January 23, 2013

 

5